 OAO 435             Case       4:20-cv-00335-SHR
                                     Administrative Office of theDocument         93 Filed 07/02/21 Page
                                                                  United States Courts                    1 of 1 USE ONLY
                                                                                                      FOR COURT
 AZ Form (Rev. 10/2018)                                                                                                DUE DATE:
                                                  TRANSCRIPT ORDER

1. NAME                                                                             2. PHONE NUMBER                    3. DATE
           Jeremy Taylor                                                              770-789-8730                               6/28/2021
4. FIRM NAME
                King & Spalding LLP
5. MAILING ADDRESS                                                                  6. CITY                            7. STATE         8. ZIP CODE
                        1180 Peachtree Street                                                 Atlanta                    GA                  30309
9. CASE NUMBER                          10. JUDGE                                                            DATES OF PROCEEDINGS
    4:20-cv-00335-SHR                                  Rash
                                                                                    11. 5/4/21                         12.
13. CASE NAME                                                                                               LOCATION OF PROCEEDINGS
    Hennessy-Waller et al v. Snyder                                                 14.   U.S. District    Court       15. STATE Arizona
16. ORDER FOR
9 APPEAL                                9      CRIMINAL                             9     CRIMINAL JUSTICE ACT             BANKRUPTCY
9    NON-APPEAL                         ✔
                                        9      CIVIL                                9     IN FORMA PAUPERIS                OTHER (Specify)

17. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested.)

                PORTIONS                                      DATE(S)                           PORTION(S)                           DATE(S)
    9VOIR DIRE                                                                        9TESTIMONY (Specify)
    9OPENING STATEMENT (Plaintiff)
    9OPENING STATEMENT (Defendant)
    9CLOSING ARGUMENT (Plaintiff)                                                     9PRE-TRIAL PROCEEDING
    9CLOSING ARGUMENT (Defendant)
    9OPINION OF COURT
    9JURY INSTRUCTIONS                                                              ✔9OTHER (Specify)
    9SENTENCING                                                                         Motion Hearing                               5/4/21
    9BAIL HEARING
18. ORDER
                        ORIGINAL + 1               FIRST            # OF              DELIVERY INSTRUCTIONS
  CATEGORY             (original to Court,                       ADDITIONAL                                                      ESTIMATED COSTS
                                                   COPY                                  (Check all that apply.)
                     copy to ordering party)                       COPIES
     30 DAYS                   9                       9                                    PAPER COPY
     14 DAYS                   9
                               ✔                       9
7 DAYS(expedited)              9                       9                             ✔      PDF (e-mail)                             123.25
     3 DAYS
                               9                       9
      DAILY
                               9                       9                                    ASCII (e-mail)
     HOURLY                    9                       9
    REALTIME                                                                        E-MAIL ADDRESS
                                                                                    jjtaylor@kslaw.com
CERTIFICATION (19. & 20.) By signing below, I certify that I will pay all charges
                        (deposit plus additional).
                                                                                    NOTE: IF ORDERING MORE THAN ONE FORMAT,
19. SIGNATURE    Jeremy Taylor                                                      THERE WILL BE AN ADDITIONAL CHARGE.
20. DATE   6/28/21
TRANSCRIPT TO BE PREPARED BY
                                                                                    ESTIMATE TOTAL

                                                                                    PROCESSED BY                           PHONE NUMBER
ORDER RECEIVED                                     DATE                 BY

DEPOSIT PAID                                                                        DEPOSIT PAID

TRANSCRIPT ORDERED                                                                  TOTAL CHARGES

TRANSCRIPT RECEIVED                                                                 LESS DEPOSIT
ORDERING PARTY NOTIFIED
                                                                                    TOTAL REFUNDED
TO PICK UP TRANSCRIPT

PARTY RECEIVED TRANSCRIPT                                                           TOTAL DUE


                    DISTRIBUTION:                COURT COPY             TRANSCRIPTION COPY            ORDER RECEIPT       ORDER COPY
